Citation Nr: 0423028	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  04-02 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant & Acquaintance


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1972.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Baltimore Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed and 
continued a 10 percent rating for tinnitus.  In May 2004 the 
veteran testified at a personal hearing before the 
undersigned in Washington, D.C..  A transcript of that 
hearing is of record.   

On his Form 9 and at the May 2004 hearing, the veteran 
alleged that his hearing loss disability had become more 
severe and asserted a claim for a compensable rating for 
hearing loss.  This issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.   

The matter of entitlement to a rating in excess of 10 percent 
for tinnitus on an extraschedular basis is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action on your part is 
required.


FINDING OF FACT

The veteran's tinnitus is rated at the maximum rating 
provided by the Rating Schedule (10 percent).


CONCLUSION OF LAW

A schedular rating in excess of 10 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155, 5107, 
7104(c) (West 2002); 38 C.F.R. §§ 4.87 Diagnostic Code (Code) 
6260 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  It appears that the VCAA does not apply here, as 
the law is dispositive. See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Regardless, the appellant has had 
ample notice.  The claim was considered on the merits and the 
veteran was provided a copy of the decision denying his 
claim.  The February 2003 rating decision and the statement 
of the case (SOC), notified the veteran of the basis for the 
10 percent rating assigned, and outlined the criteria for 
rating tinnitus.  The SOC notified him that a note amendment 
was added to Code 6260 explaining how the criteria were to be 
applied.  A VA General Counsel precedent opinion has held 
that specific notice is not required as to information and 
evidence necessary to substantiate a claim for separate 
ratings for each ear for bilateral service-connected 
tinnitus, because the act would be futile.  See VAOPGCPREC 4-
2003.  Consequently, there is nothing more of which he must 
be notified.

II.	Factual Background

A November 1999 VA audiological evaluation revealed that the 
veteran had bilateral constant tinnitus due to noise exposure 
in service.  The RO granted service connection for tinnitus 
in December 1999 and assigned a 10 percent rating under 
38 C.F.R. § 4.87, Code 6260.

The veteran seeks a separate 10% rating for each ear.  In his 
Notice of Disagreement received November 2003, the veteran's 
representative acknowledges that the Diagnostic Code 6260 
changed in June 2003.  However, he claims that the effective 
date of the claim precedes the revised regulation effective 
date, so the claim and the appeal must be determined under 
the provision that existed prior to June 2003.  

III.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

Tinnitus, recurrent warrants a 10 percent rating.  38 C.F.R. 
§ 4.87, Code 6260.

Effective June 13, 2003, Code 6260 was amended by the 
addition of a note stating that a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears or in the head. See 68 Fed. 
Reg. 25,822, 25,823 (2003).  In a May 2003 precedent opinion, 
VA's General Counsel held that the current Code 6260, as well 
as Code 6260 as in effect prior to amendment in 1999 
(emphasis added), authorizes a single 10 percent rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head and concluded that 
separate ratings for tinnitus in each ear may not be assigned 
under Code 6260 or any other code. VAOPGCPREC 2-2003.  

It is not in dispute that the current 10 percent rating for 
tinnitus is the maximum provided by the rating schedule for 
such disability.  The veteran seeks an increased rating on 
the basis that the 10 percent rating should be assigned 
separately for each ear.  His representative argues that the 
criteria in effect prior to June 2003 permitted such separate 
ratings.  This argument is directly addresseded by the 
General Counsel cited above, which states in effect that 
neither the prior, nor the current criteria permitted 
compensable separate ratings for tinnitus in each ear.  The 
Board is bound by General Counsel precedent opinions.  
38 U.S.C.A. § 7104(c).   

The governing regulation (as interpreted by VA's General 
Counsel) specifically prohibits the disposition sought.  As 
the law and not the evidence is dispositive, the claim must 
be denied as lacking legal merit. Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  



ORDER

A schedular rating in excess of 10 percent for tinnitus is 
denied.


REMAND

The veteran has espoused an alternate theory for the 
assignment of a rating in excess of 10 percent for tinnitus.  
He seeks extraschedular consideration.  At his May 2004 
hearing he attested that the tinnitus causes severe pain, and 
that the pain causes marked interference with employability.  
He indicated that he would be able to obtain employment 
records that would reflect the impact of tinnitus on 
employment.  No such employment records have been received to 
date; further development of the matter of entitlement to an 
extraschedular rating is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be asked to 
identify all medical care 
providers/specialist consultants who have 
treated him (or provided consultation) 
for tinnitus since his discharge from 
service.  The RO must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified. 

2.  The RO should offer the veteran the 
opportunity to submit any available 
records showing the impact of his 
tinnitus on his employability.  The RO 
should provide any assistance in this 
matter indicated.

3.  The veteran should then be scheduled 
for an examination by an otolaryngologist 
to determine whether he indeed has pain 
due to his service-connected tinnitus 
that is above and beyond that normally 
associated with such disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  If the examiner finds that 
the veteran, as likely as not, has such 
pain due to his tinnitus, the examiner 
should opine regarding the extent of the 
impact this would have on the veteran's 
employability.  The examiner should 
explain the rationale for all opinions 
given.  (If the opinion sought cannot be 
given without resort to sheer 
speculation, it should be so stated for 
the record.)

4.  The RO should then adjudicate the 
matter of entitlement to an 
extraschedular rating for tinnitus.  If 
it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals





